DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated October 11, 2022.
2. 	Claims 1, 3, 10, 12, 19, and 21-29 are currently pending and have been examined.
3.	Claims 1, 10, 19 have been amended.
4.	Claims 2, 4-9, 11, 13-18 and 20 have been cancelled.
5.	Claims 21-29 are newly added.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 1, 3, 10, 12, 19, and 21-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claims 1, 10 and 19 recite substantially similar system, method and machine readable medium claims disclosing capturing an image depicting a display that indicates a location account associated with a physical location, sending a first payment instruction to a financial institution, the first payment instruction describing, the location account, a payor account associated with a transaction party, and message data describing the transaction; displaying the image indicating the location account associated with the physical location; receiving payment receipt data comprising: an indication of a payment made in response to the first payment instruction, the payment being from the payor account to the location account; and the message data describing the transaction; responsive to the payment receipt data, generating an authorization output indicating that execution of the transaction with the human user is authorized.
The series of steps recited above describe a fundamental economic practice; commercial or legal interactions; and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention discloses substantially similar system, method and machine readable medium claims for authorizing a human user for a transaction at a physical location via a series of steps.  Currently, the machine readable medium claim has a separate rejection as being non-statutory (as shown below) however Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.
 		
STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps describe a fundamental economic practice; commercial or legal interactions; and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
Claim 1 recites a user computing device, an image sensor, an interface application; and a location computing system programmed to perform operations. Claim 10 recites a user computing device, an image sensor, a financial institution system, and a location computing system. Claim 19 recites at least one machine-readable medium comprising instructions, at least one processor unit, a user computing device, an image sensor, a location computing system, and a financial institution system.
The claims recite a user computing device, an image sensor, a location computing system, a financial institution system, at least one processor unit and a machine-readable medium and are applying generic computer components to the recited abstract limitations. The recited interface application, programming and instructions appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a user computing device, a location computing system, an image sensor, a financial institution system, at least one processor unit and a machine-readable medium, programming, an interface application and instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore Claims 1, 10 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
		“The users 106A, 106B also utilize user computing devices 110A, 110B. The user computing devices 106A, 106B may be or include any suitable computing device or devices such as, for example, a smart phone, a tablet computer, a laptop computer, a smart watch, etc. User computing devices execute interface applications 111A, 111B that interface between the user computing devices 110A, 110B and respective financial institution systems 104A, 104B, 104C. The interface applications 111A, 111B may be or include any suitable type of application. In some examples, the interface applications 111A, 111B are or include a banking application, mobile banking application, or mobile wallet application that is configured to allow the users 106A, 106B to make payments to merchants, or other payors, and/or receive payments. In other examples, the interface applications 111A, 111B are or include features for online banking including, for example, account balance reports, account transfers, payments, etc.” (See Applicant Specification paragraph 32)

		“The location 108 includes a location computing system 112. The location computing system 112 interfaces the location 108 to a financial institution system 104B that is associated with at least one account for the location 108. For example, where the location 108 is a financial institution branch, the location computing system 112 may provide an interface between the location 108 (e.g., employees of the branch) and a financial institution system 104B. The location computing system 112 may send payment requests and payment instructions to the financial institution system 104B and may receive payment receipt data from the financial institution system 104B, for example, as described herein.” (See Applicant Specification paragraph 37)

		“FIG. 2 is a diagram showing another example of the environment 100 including additional details. In the example of FIG. 2, the user computing devices 110A, 110B, financial institution systems 104A, 104B, 104C, location computing system 112, and payment network 102 are in communication with one another via a network 200. The network 200 may be or comprise any suitable network element operated according to any suitable network protocol. For example, one or more portions of the network 200 may be an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local-area network (LAN), a wireless LAN (WLAN), a wide-area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, a wireless network, a Wi-Fi network, a WiMax network, another type of network, or a combination of two or more such networks.” (See Applicant Specification paragraph 47)

		“In some examples, the operation 602 is performed by the human user 106A without the assistance of the user computing device 110A. For example, the human user 106A may enter the token data 607 into an input device of the location computing system 112 and/or verbally relate the token data 607 to an associate at the location 108 who, in turn, enters the token data 607 into the location computing system. In another example, the human user 106A provides a card or other printed object including a graphical representation of the token data 607. An image sensor or similar input device of the location computing system 112 is used to capture an image of the printed object from which the location computing system 112 extracts the token data 607. At operation 604, the location computing system 112 receives the token data from the user computing device 110A (and/or from the human user 106A)” (See Applicant Specification paragraph 63)

		“FIG. 9 is a block diagram showing an example architecture 900 of a user computing device. The architecture 900 may, for example, describe any of user computing devices 110A, 110B described herein. The architecture 900 comprises a processor unit 910. The processor unit 910 may include one or more processors. Any of a variety of different types of commercially available processors suitable for computing devices may be used (for example, an XScale architecture microprocessor, a Microprocessor without Interlocked Pipeline Stages (MIPS) architecture processor, or another type of processor). A memory 920, such as a Random Access Memory (RAM), a flash memory, or another, type of memory or data storage, is typically accessible to the processor unit 910. The memory 920 may be adapted to store an operating system (OS) 930, as well as application programs 940.” (See Applicant Specification paragraph 85)

		“The processor unit 910 may be coupled, either directly or via appropriate intermediary hardware, to a display 950 and to one or more I/O devices 960, such as a keypad, a touch panel sensor, a microphone, and the like. Such I/O devices 960 may include a touch sensor for capturing fingerprint data, a camera for capturing one or more images of the user, a retinal scanner, or any other suitable devices. The I/O devices 960 may be used to implement I/O channels. In some examples, the I/O devices 960 may also include sensors.” (See Applicant Specification paragraph 86)

		“Similarly, in some examples, the processor unit 910 may be coupled to a transceiver 970 that interfaces with an antenna 990. The transceiver 970 may be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 990, depending on the nature of the computing device implemented by the architecture 900. Although one transceiver 970 is shown, in some examples, the architecture 900 includes additional transceivers.  For example, a wireless transceiver may be utilized to communicate according to an IEEE 802.11 specification, such as Wi-Fi and/or a short-range communication medium. Some short-range communication mediums, such as Near Field Communication NFC, may utilize a separate dedicated transceiver. Further, in some configurations, a Global Positioning System (GPS) receiver 980 may also make use of the antenna 990 to receive GPS signals. In addition to or instead of the GPS receiver 980, any suitable location-determining sensor may be included and/or used, including, for example, a Wi-Fi positioning system. In some examples, the architecture 900 (e.g., the processor unit 910) may also support a hardware interrupt. In response to a hardware interrupt, the processor unit 910 may pause its processing and execute an interrupt service routine (ISR).” (See Applicant Specification paragraph 87)

		“FIG. 11 is a block diagram illustrating a computing device hardware architecture 1100, within which a set or sequence of instructions can be executed to cause a machine to perform examples of any one of the methodologies discussed herein. The architecture 1100 may describe, for example, any of the computing devices and/or control circuits described herein. The architecture 1100 may execute the software architecture 1002 described with respect to FIG. 10. The architecture 1100 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the architecture 1100 may operate in the capacity of either a server or a client machine in server-client network environments, or it may act as a peer machine in a peer-to-peer (or distributed) network environments. The architecture 1100 can be implemented in a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing instructions (sequential or otherwise) that specify operations to be taken by that machine.” (See Applicant Specification paragraph 98)

		“The example architecture 1100 includes a processor unit 1102 comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores, compute nodes, etc.). The architecture 1100 may further comprise a main memory 1104 and a static memory 1106, which communicate with each other via link 1108 (e.g., a bus). The architecture 1100 can further include a video display unit 1110, an alphanumeric input device 1112 (e.g., a keyboard), and a UI navigation device 1114 (e.g., a mouse). In some examples, the video display unit 1110, alphanumeric input device 1112, and UI navigation device 1114 are incorporated into a touchscreen display. The architecture 1100 may additionally include a storage device 1116 (e.g., a drive unit), a signal generation device 1118 (e.g., a speaker), a network interface device 1120, and one or more sensors (not shown), such as a GPS sensor, compass, accelerometer, or other sensor.” (See Applicant Specification paragraph 99)

		“The storage device 1116 includes a non-transitory machine-readable medium 1122 on which is stored one or more sets of data structures and instructions 1124 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 1124 can also reside, completely, or at least partially, within the main memory 1104, within the static memory 1106, and/or within the processor unit 1102 during execution thereof by the architecture 1100, with the main memory 1104, the static memory 1106, and the processor unit 1102 also constituting machine-readable media. The instructions 1124 stored at the machine-readable medium 1122 may include, for example, instructions for implementing the software architecture 1002, instructions for executing any of the features described herein, etc.” (See Applicant Specification paragraph 101)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 3, 12 and 21-29 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 3, 10, 12, 19, and 21-29  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	               Claim 19 is further rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself. 
	                The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.   Typically, a computer-readable medium claim would feature the limitation of "non-transitory" as to the computer-readable medium and additionally, have instructions stored on the medium that when executed by a processor causes the processor to perform steps.   In the instant case, the claim recites in part “[a] least one machine-readable medium comprising instructions thereon…” which does not indicate that the machine-readable medium is non-transitory and does not clearly indicate that the instructions are stored thereon.   Dependent Claims 27-29 are further rejected as based upon a rejected base claim.
Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] computerized system for authorizing a human user to execute a transaction at a physical location, the system comprising:”
The preamble of instant claim 10 recites “[a] computerized method of authorizing a human user for a transaction at a physical location, the method comprising:”
The preamble of instant claim 19 recites “[a]t least one machine-readable medium comprising instructions thereon that, when executed by at least one processing unit, causes the at least one processor unit to perform operations for authorizing a human user to execute a transaction at a physical location, the operations comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for authorizing a human user to execute a transaction at a physical location” and “of authorizing a human user for a transaction at a physical location” as recited in the preambles only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1, 3, 10, 12, 19, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US PG Pub. 2019/0034921) (“Hammad”) in view of Cannon (US PG Pub. 2016/0125412) (“Cannon”)

Regarding Claim 1, Hammad discloses the following:
A computerized system for authorizing a human user to execute a transaction at a physical location, the system comprising:
a user computing device (user device such as a smartphone/client device) associated with the human user (user), the user computing device comprising an image sensor (camera) and programmed to execute an interface application to perform operations comprising: (See Hammad paras 21, 40, 43)
capturing an image depicting a display of a location computing system with the image sensor, the image indicating a location account associated with the physical location; and (See Hammad paras 21, 35, 38-41, 43-44, 48, 56-57, 75-77, Fig, 2D-E, 3A-E – capture an image of the QR code generated by the POS terminal in a store using a user device, such as a smartphone; user device may utilize the information extracted from the QR code, along with information on a virtual wallet which may utilize the product and merchant information extracted from the QR code and financial payment information)
sending a first payment instruction to a financial institution system, the first payment instruction describing, the location account, a payor account associated with a transaction party, and message data describing the transaction; and (See Hammad paras 21, 37-41, 43-44, 48, 58-59, 75-77, FIG. 2C-E, 3A-E – user device may utilize the information extracted from the QR code, along with information on a virtual wallet which may utilize the product and merchant information extracted from the QR code and financial payment information, create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network)
the location computing system programmed to perform operations comprising: (See Hammad para 21 –POS terminal)
displaying the image indicating the location account associated with the physical location at the display; (See Hammad paras 21, 37, 75, 117,  Fig. 2C – display at a POS terminal in a merchant store)
receiving payment receipt data comprising: (See Hammad paras 23, 39, 81 – payment network may provide purchase receipt to user device and/or the POS terminal in the store)
an indication of a payment made in response to the first payment instruction, the payment being from the payor account to the location account; (See Hammad paras 23, 39, 61-63, 68-70, 81, 118)
the message data describing the transaction; and (See Hammad paras 23, 39, 68-70, 72-73, 81, 117-118, Fig. 2C-D)
responsive to the payment receipt data, generating an authorization output indicating that execution of the transaction with the human user is authorized. (See Hammad paras 41, 61-62, 68-70)
While Hammad discloses the invention as claimed including receiving payment receipt data and generating an authorization output, however does not clearly disclose an indication that execution of the transaction with the human user is authorized though it is clearly implied by the receiving payment receipt data at the merchant. As a matter of interpretation, the payor associated with a transaction party can in fact be the same party.  Thus, when the payment receipt data is received to the POS terminal and subsequently provides a receipt to the user indicating that the transaction has been completed that receipt is proof that that transaction with the human user is authorized. Under a broadest reasonable interpretation, Hammad fairly teaches the concepts claimed.
The current claim set does not capture the details of the invention that Applicant initially was claiming as to many steps including tokenization, a proxy payor and first and second payment receipt data that includes data describing the human user that results in a proxy human user being authorized.  For purposes of compact prosecution, Examiner is further citing additional prior art that would address the underlying concept Examiner believes Applicant is attempting to protect despite the fact that the current claims do not capture the concepts.
Hammad further discloses that in some implementations, upon identifying that the user is in a session with the merchant, the pay network server may communicate with the user device to provide additional features for the user. (See Hammad para 62) 
Cannon discloses his invention as to a method and system for preventing identity theft and increasing security on systems. (See Cannon Abstract) Some embodiments include receiving, into a computer system, a request to perform an electronic transaction for an identified human user at a remote location; accessing, by the system, a set of authentication criteria of the identified user; retrieving, into the system, a plurality of real-time authentication parameters relevant to the user and to the transaction; and comparing, by the system, the plurality authentication criteria to the accessed set of authentication parameters of the user and either authorizing an action to complete the electronic transaction or not. (See Cannon Abstract) Some embodiments include displaying, on a first personal electronic device of the user, an indication of the real-time alert of the request to perform the electronic transaction; and eliciting and receiving a real-time authorization indication from the user using the first personal electronic device of the user. (See Cannon Abstract)
Cannon notes that a request may include any action that is initiated by an individual or entity or on behalf of the individual or entity which (among other examples) can be used while initiating a purchase using a credit card including an account number, expiration date and customer name and/or any other action requiring use of PII in order to be executed. (See Cannon paras 114-115 and 130)
In some embodiments, a provider is the entity who is using PII owned by a user or processing a request submitted on the owner’s behalf. (See Cannon para 135) In some embodiments, a provider will ask a user to approve the use of PII owned by the user where examples of a provider include, but are not limited to a credit card network or issuing bank processing a received transaction request using a person’s name, credit card number and expiration date. (See Cannon para 135)
The authorization service, in some embodiments, will notify the provider of the user’s intention to authorize requests to use the credit card. (See Cannon para 137) The authorization, in some embodiments, will then supply the provider with an account or reference number that it can use when authorizing transactions using the present invention. (See Cannon para 137) Since the request is initiated by the authorization account owned and secured by the user (true card holder), the provider can use the supplied account number or reference to authorize requests for the card holder. (See Cannon para 137)  In some embodiments, the account controls decisions related to the individual’s identity. (See Cannon para 140)
	FIG. 2B is a high-level block diagram of a trust-loop process used to complete a secured transaction, according to some embodiments of the present invention. (See Cannon para 162) In some embodiments, trust-loop process includes a user initiating a transaction at an initiator (such as a smartphone accessing a website or brick-and-mortar store having items for purchase), which then transmits data regarding the requested transaction to a second party (or set of parties such as a credit-card company and a user’s bank). (See Cannon para 162) In some embodiments of the present invention, a third party of the present invention is included, wherein the third party performs authentication and authorization services, such as interactively verifying (such as by eliciting and receiving a positive response via the user’s smartphone or other suitable personal device) with the user-owner of the account that the particular user authorized the particular transactions, and/or by locating the GPS and/or other suitable number and type of verification.  (See Cannon para 162) In some embodiments there are three parties, other embodiments use two parties or more than three parties. (See Cannon para 162)
	FIG. 2C is a high-level block diagram of an authentication-and-authorization process used to complete a secured transaction, according to some embodiments of the present invention. (See Cannon para 163) In some embodiments, process receives an indication of the type(s) of transaction, receives indications of one or more authentication-and-authorization parameters from the particular user’s account and/or from the outside world. (See Cannon para 163) Table or database holds authentication-and-authorization criteria for each type of transaction as to which authentication-and-authorization parameters from the user’s account or outside world will be used to determine whether or not to allow the transaction. (See Cannon para 163) If the criteria are met, then an authorization for the transaction to complete is transmitted, wherein if the criteria are not met, then a “decline transaction” indication is transmitted. (See Cannon para 163)
	In some embodiments, the present invention provides a method and system for protecting payment-card processing. (See Cannon para 172) In some embodiments, a user makes a purchase request with a payment card (e.g., a credit card) at a merchant, the merchant then sends an authorization request to an acquirer/processor, and the acquirer/processor forwards the authorization request to the card network. (See Cannon para 172) Conventionally, the card network would only forward the authorization request to the card issue and then the card issuer would then provide the authorization response back to the card network, but in some embodiments of the present invention, the card network also sends an authorization request to the user’s Authorization Account (“AA”), and the AA elicits authorization from the user (e.g., through a smartphone alert) before providing an authorization response back to the card network – in some embodiments, therefore, the card network will only send an authorized-purchase message to the acquirer/processor and then to the merchant if the card network receives authorization from both the card issuer and the AA. (See Cannon para 172)
	In some embodiments, one or more other authentication factors are used with the service. (See Cannon para 209) Any suitable authentication factor in use or developed in the future can be added if deemed necessary or desirable (See Cannon para 209) In some embodiments, there are special circumstances where other authentication factors such as facial recognition, iris recognition or other biometric devices are used. (See Cannon para 209)
	In some embodiments, the account owner’s user authorization policy allows each owner to customize and/or enhance security by stacking as many factors as they would like. (See Cannon para 415) In some embodiments, the present invention provides a computerized method for enhanced authentication (See Cannon para 416) This method includes receiving, into a computer system, a request to perform an electronic transaction for an identified human user at a location remote from the computer system; accessing, by the computer system, a set of authentication criteria of the identified human user from a database that contains authentication criteria of the identified human user and a plurality of other users; retrieving, into the computer system, a plurality of real-time authentication parameters relevant to the human user and to the transaction; and comparing, by the computer system, the plurality of retrieved real-time authentication parameters to the accessed set of authentication criteria of the identified human user and based on the comparing of the real-time authentication parameters, either authorizing an action to complete the electronic transaction or withholding the authorization. (See Cannon para 416)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the methods and systems of utilizing merchant QR codes captured by a mobile device along with a user virtual wallet to process a user purchase transaction with a merchant where a payment receipt is received as disclosed by Hammad with the disclosure of methods and systems for performing electronic transactions for an identified human user or on behalf of an individual or entity by using additional authentication and authorization parameters to identify a human user as taught by Cannon in order to enhance transaction security.

Regarding Claim 10, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.

Regarding Claim 19, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Hammad discloses the following:
A machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, causes the at least one processor unit to perform operations comprising: (See Hammad para 129, 133-134, 438 and 444-446)

Regarding Claims 3 and 12, these substantially similar claims recite the limitations of Claims 1 and 10 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Hammad discloses the following:
the first payment instruction further describing an amount of a payment from the payor account to the location account. (See Hammad para 37, 41, 48-49, 58-59, 75-77)

Regarding Claims 21, 24 and 27, these substantially similar claims recite the limitations of Claims 1, 10 and 19 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Hammad discloses the following:
the image depicting at least a Quick Response (QR) code. (See Hammad paras 21, 35, 38-39, 58-59, Fig, 2D-E)

Regarding Claims 22, 25 and 28, these substantially similar claims recite the limitations of Claims 1, 10 and 19 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Hammad discloses the following:
the image comprising graphically encoded data indicating the location account. (See Hammad paras 58-59, 61, 75, 117)

Regarding Claims 23, 26 and 29, these substantially similar claims recite the limitations of Claims 1, 10 and 19 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Hammad discloses the following:
the location computing system being further programmed to perform operations comprising determining that the payor account is associated with the transaction party. (See Hammad paras 61-62, 69-70, 72-73)

Prior Art Not Currently Being Relied Upon
Ortiz (US PG Pub. 2016/0019536) – discloses systems and methods for securely processing payments 
Havilio (US PG Pub. 2017/0178124) – discloses secure electronic payment transaction methods and systems
Jakobsson (US PG Pub. 2010/0153274) – discloses a system for authentication using small payments.
Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered and they are persuasive in part as fully disclosed below.

As to the 101 Rejections:
The 101 Rejection has been updated to account for the claim amendments in the rejection in chief.  Applicant argues that the claims recite an underlying manipulation of tangible devices in a specifically-recited configuration so as to improve the operation of the tangible devices. (See Applicant Arguments dated 10/11/2022, page 6)
Further, Applicant argues that they have amended the claims to recite a user computing device and an image sensor and that the claim also recites capturing an image depicting a display of a location computing system with the image sensor. (Id.) It appears that Applicant is asserting that the interaction between the two devices is to increase transaction security and improve the operation of the tangible devices. (Id at pages 6-7)  Applicant further asserts that the claims are like Diehr arguing that the claims are manipulating a physical arrangement in a particular way and thus is an improved technique for authorizing an in-person transaction using specifically recited devices in a specifically recited way. (Id. at page 7)  Applicant concludes that the claims are not subject matter patent ineligible. (Id.)
This argument is not persuasive. As currently recited, the claims, under a broadest reasonable interpretation are recited at a high level and are using generic computer components.  As presented, the independent claims could be no more than the scanning a QR code at a merchant POS at a physical location by a user operating an application to send a payment instruction where the POS then receives an indication of payment and an authorization code confirming the transaction and then the merchant allows the user to leave the store with the purchased merchandise. There is no apparent improvement disclosed in the claims.  This is not a persuasive argument. These claims are not subject matter patent eligible.

As to the 112 Rejections:
	The instant amendments resolved the 112 issues that were previously raised.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693          
November 19, 2022